Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 25, 2018

                                      No. 04-18-00373-CV

                      Robert ZAYAS dba Clinic Services Providers P.A.,
                                       Appellant

                                                v.

                                      Dolly R. DENSON,
                                           Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI16539
                         Honorable Antonia Arteaga, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED for failure
to pay the filing fee.

       It is so ORDERED on July 25, 2018.


                                                 _____________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk of Court